DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a body portion and a removeable portion” in line 3.  This limitation renders the claim indefinite because it is unclear if this is the same body portion and removable portion cited in lines 1-2 or if they are new portions.  Furthermore, the claims use both “removable” and “removeable”, and should be amended to use one or the other.
Claim 1 recites the limitation "the sidewall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation “a shape changeable decoy body portion and a removeable support portion” in line 3.  This limitation renders the claim indefinite because it is unclear if this is the same body portion and removable portion cited in lines 1-2 or if they are new portions.  Furthermore, the claims use both “removable” and “removeable”, and should be amended to use one or the other.
Claim 10 recites the limitation "the sidewall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “a shape changeable decoy body portion and a removeable support portion” in line 3.  This limitation renders the claim indefinite because it is unclear if this is the same body portion and removable portion cited in lines 1-2 or if they are new portions.  Furthermore, the claims use both “removable” and “removeable”, and should be amended to use one or the other.
Claim 18 recites the limitation "the sidewall" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim.

Regarding claim 1, McKinney discloses a decoy (10) for attracting animals having an interlock apparatus (head and neck member 14) for connecting a body portion and removable portion, the decoy comprising:
A body portion (body member 12) and a removeable portion (head 30);
A first connector having a receptacle, the receptacle having an open end, side walls extending into the body from the open end, and terminating at a bottom portion within the first connector (opening for locating pin 36);
A second connector having a base portion that interconnects with the first connector, the base portion including an outwardly extending projection terminating in an end (locating pin 36);
A magnet connection between the body and the removable extremity (magnet 34);
Wherein one of the first and second connector forms a portion of the body portion of the decoy (body member 12) and an other one of the first and second connector forms a portion of the removeable portion of the decoy (head 30).  
McKinney does not disclose the receptacle having inward tapered side walls, the sidewall having a first diameter adjacent the open end that is greater than a second diameter adjacent the bottom portion, the outwardly extending projection being tapered, the tapered projection sized to fit within the receptacle of the body, wherein at least one of the bottom portion of the receptacle and the end of the projection includes a magnet contained thereby and wherein the other one of the bottom portion of the receptacle and the end of the projection includes a member contained thereby that attracts to the magnet.  However, these limitations are taught by Kim.  Kim discloses a magnetic mounting 

Regarding claim 2 (dependent on claim 1), McKinney discloses the first connector including a rim extending outwardly from the receptacle and the second connector including a rim extending outwardly from the base portion (see the rim of the body/neck connection in Figure 2).

Regarding claims 3 (dependent on claim 2) and 4 (dependent on claim 2), McKinney discloses the rim of the first connector and the second connector are profiled to match the contour of at least one of the body and removable extremity of the decoy (see the rim of the body/neck connection in Figure 2).  
  
Claims 5, 7-8, 10-11, 13-18, and 20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim, in further view of US Patent Application Number 2018/0213770 by Davis.

Regarding claim 5 (dependent on claim 1), McKinney does not disclose the body portion is comprised of a flexible bag having an open end, wherein the one of the first and second connectors engage the open end of the bag. However, this limitation is taught by Davis. Paragraph 19 discloses “The decoy 10 includes a body 12, which is a two dimensional fabric material that covers a coil spring 14”, and as shown in Figure 4, the coil spring 14 extends through the neck portion, therefore the joint between the body portion and the head portion would comprise an open end of the bag.  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Davis in order to make the decoy collapsible for storage. 

Regarding claims 7 (dependent on claim 5), 13 (dependent on claim 10), and 20 (dependent on claim 18), Davis further teaches a support member extending from one of the first and second connectors and extending into an interior of the bag (coil spring 14).  

Regarding claims 8 (dependent on claim 5) and 14 (dependent on claim 10), Davis further teaches an annular ring surrounding at least a portion of the one of the first and second connectors.  Paragraph 22 discloses “the base of neck 18 may be attached directly to the portion of the coil spring 14 located at the lower neck region 19 with thread or wire stitching”.  

Regarding claim 10, McKinney discloses a decoy (10) for attracting animals having an interlock apparatus (head and neck member 14) for connecting a body portion and removable portion, the decoy comprising:
A body portion (body member 12) and a removeable support portion (head 30);
A first connector having a receptacle, the receptacle having an open end, side walls extending into the body from the open end, and terminating at a bottom portion within the first connector (opening for locating pin 36);
A second connector having a base portion that interconnects with the first connector, the base portion including an outwardly extending projection terminating in an end (locating pin 36);
A magnet connection between the body and the removable extremity (magnet 34);
Wherein one of the first and second connector is coupled to the body portion (body member 12) and an other one of the first and second connector is coupled to the removable support portion of the decoy (head 30).  
McKinney does not disclose the body portion having a changeable shape.  However, this limitation is taught by Davis.  Paragraph 19 discloses “The decoy 10 includes a body 12, which is a two dimensional fabric material that covers a coil spring 14”.  The fabric and coil spring allows the body portion to change its shape for storage.  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Davis in order to make the decoy collapsible for storage.
McKinney does not disclose the receptacle having inward tapered side walls, the sidewall having a first diameter adjacent the open end that is greater than a second diameter 

Regarding claim 11 (dependent on claim 10), Davis further teaches the body portion is comprised of a flexible bag having an open end, wherein the one of the first and second connectors engage the open end of the bag. Paragraph 19 discloses “The decoy 10 includes a body 12, which is a two dimensional fabric material that covers a coil spring 14”, and as shown in Figure 4, the coil spring 14 extends through the neck portion, 

Regarding claim 15 (dependent on claim 10), McKinney, Kim, and Davis do not disclose the magnet having a shape of a rectangle.  However, it would have been an obvious matter of design choice to make the different portions of the magnet of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 16 (dependent on claim 10)¸ Kim further teaches the magnet having the shape of a disc (see 218 in Figures 2-2B).

Regarding claim 17 (dependent on claim 10)¸ McKinney discloses the member that attracts to the magnet is magnetized.  Claim 10 discloses “wherein said head and neck member include head and neck portions separably interconnected by magnet means”.  

Regarding claim 18, McKinney discloses a decoy (10) for attracting animals having an interlock apparatus (head and neck member 14) for connecting a body portion and removable portion, the decoy comprising:
A body portion (body member 12) and a removeable support portion (head 30);
A first connector having a receptacle, the receptacle having an open end, side walls extending into the body from the open end, and terminating at a bottom portion within the first connector (opening for locating pin 36);
A second connector having a base portion that interconnects with the first connector, the base portion including an outwardly extending projection terminating in an end (locating pin 36);
A magnet connection between the body and the removable extremity (magnet 34);
Wherein one of the first and second connector is coupled to the body portion (body member 12) and an other one of the first and second connector is coupled to the removable support portion of the decoy (head 30).  
McKinney does not disclose the body portion having a changeable shape, wherein the shape changeable decoy body portion is comprised of a flexible bag having an open end, wherein the first connector includes an annular ring surrounding at least a portion of the first connector and wherein at least a portion of the annular ring engages the open end of the flexible bag.  However, this limitation is taught by Davis.  Paragraph 19 discloses “The decoy 10 includes a body 12, which is a two dimensional fabric material that covers a coil spring 14”.  The fabric and coil spring allows the body portion to change its shape for storage.  Furthermore, paragraph 22 discloses “the base of neck 18 may be attached directly to the portion of the coil spring 14 located at the lower neck region 19 with thread or wire stitching”, the coil spring located at the lower neck region comprises an annular ring that engages the open end of the flexible bag and surrounding at least portion of the first connector.  It would be obvious to a person having ordinary skill in the art to 
McKinney does not disclose the receptacle having inward tapered side walls, the sidewall having a first diameter adjacent the open end that is greater than a second diameter adjacent the bottom portion, the outwardly extending projection being tapered, the tapered projection sized to fit within the receptacle of the first connector, wherein at least one of the bottom portion of the receptacle and the end of the projection includes a magnet contained thereby and the end of the projection includes a member contained thereby that attracts to the magnet.  However, these limitations are taught by Kim.  Kim discloses a magnetic mounting arrangement with a receptacle (base structure 202) having inward tapered side walls (edge 214) having a first diameter adjacent the open end (top surface 216) that is greater than a second diameter adjacent the bottom portion (bottom surface 204), the tapered projection (side surfaces 118) sized to fit within the receptacle of the body (see Figures 3 and 4), wherein at least one of the bottom portion of the receptacle and the end of the projection includes a magnet contained thereby (magnet 218) and wherein the other one of the bottom portion of the receptacle and the end of the projection includes a member contained thereby that attracts to the magnet (column 9, lines 40-41 disclose “the magnetic attachment between magnet 218 and the component interface 102”).  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Kim as a substitution of known types of magnetic mountings.
McKinney and Kim do not disclose the end of the projection including a magnet.  However, having disclosed a magnetic attachment between magnet 218 and component interface 102, it would be obvious to a person having ordinary skill in the art to use a magnet in component interface 102 to use corresponding magnets as a well-known way to form a magnetic attachment. 

Claim 6 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim, in further view of US Patent Application Number 2009/00007479 by Jerome.

Regarding claim 6 (dependent on claim 1), McKinney does not disclose the other one of the first and second connector including a pole slidingly engaged to the other one of the first and second connector.  However, this limitation is taught by Jerome.  Jerome discloses a decoy with a pole 2b slidingly engaged to the decoy in order to mount the decoy in the ground.  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Jerome in order to mount the decoy in the ground. 

Claim 9 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim, in further view of US Patent Number 5,136,800 to Lanius.

Regarding claim 9 (dependent on claim 5), McKinney does not disclose a semi-circular ring surrounding a portion of the one of the first and second connectors. However, this limitation is taught by Lanius. Lanius discloses a decoy with a head and body and semi-circular rings 68 and 72 in order to help hold the neck portion in place.  It would be obvious to a person having ordinary skill in the art to modify McKinney using the .  

Claims 12 and 19 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim, in further view of US Patent Application Number 2018/0213770 by Davis, in further view of US Patent Application Number 2009/00007479 by Jerome.

Regarding claims 12 (dependent on claim 10) and 19 (dependent on claim 18), McKinney does not disclose the removeable support portion including a pole slidingly engaged to the removeable support portion.  However, this limitation is taught by Jerome.  Jerome discloses a decoy with a pole 2b slidingly engaged to the decoy in order to mount the decoy in the ground.  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Jerome in order to mount the decoy in the ground. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642